DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 3/2/2022, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Ozer et al. (Direction-sensitive smart monitoring of structures using heterogeneous smartphone sensor data and coordinate system transformation).

	With respect to claim 1, Murphy teaches in Fig. 3 a mobile device for detecting state parameters and operating parameters of a vibrating machine (300), the mobile device comprising: sensor units (100-103); and an evaluation unit (105) connected to the sensor units (100-103), measurement data [0022] detected by the sensor units (100-103) being wirelessly transmittable [0036] to the evaluation unit (105), and wherein at least four of the sensor units [0025] a provided and form a sensor network (i.e. a network created by sensors 100-103), the sensor units (100-103) being detachably fastenable (via magnetic attachment [0026]) to the vibrating machine (300) at a distance from each other with an undetermined orientation/direction (as seen in Fig. 3).
	Murphy fails to teach each of the sensor units being equipped with at least three acceleration sensors oriented orthogonally to each other and an integrated circuit for processing the measurement data detected by the sensor units, wherein the at least three acceleration sensors of each of the sensor units define a local coordinate system X1, Y1, Z1, wherein local measurement data detected in each of the sensor units relates to the spatial axes thereof, wherein the sensor units each include a gravity sensor for detecting the orientation/direction of the local coordinate system X1, Y1, Z1 in space, and wherein the evaluation unit includes an apparatus for transforming the local measurement data into a superordinate uniform coordinate system Xo, Yo, Zo, taking into account measurement data of the gravity sensor.
Ozer et al. teaches a similar detection device having a sensor unit (seen in Fig. 5 as the sensor unit is part of a user’s smartphone) being equipped with at least three acceleration sensors oriented orthogonally (senses data on three axis X, Y, Z of the sensor unit) to each other and an integrated circuit (as indirectly taught for receiving said data from the senor unit of the user’s smartphone) for processing the measurement data detected by the sensor units (as disclosed in Section 3.2, which describes how data is collected from the sensor unit), wherein the at least three acceleration sensors (detecting data in the X, Y, and Z axis) of the sensor units (found within the user’s smartphone) defines a local coordinate system X1, Y1, Z1 (i.e. defined by Ozer as a local sensorial coordinate system for that sensor unit, seen in Fig. 5 and described in Section 3.2), wherein local measurement data (i.e. the sensorial data collected by the sensor unit in the smartphone) detected in the sensor unit (of the user’s smartphone) relates to a spatial axes (the spatial axis defining the sensorial coordinate system, X, Y, Z of the user’s smart phone) thereof, wherein the sensor unit (of the user’s smartphone) include a gravity sensor (page 26, 1st column, 1st paragraph) for detecting the orientation/direction of the local coordinate system X1, Y1, Z1 in space (i.e. as the sensorial coordinate system of the user’s smartphone, is defined  as the X, Y, and Z coordinate system of the smartphone, seen in Fig. 5), and wherein the evaluation unit (as indirectly taught) includes an apparatus (algorithmic steps performed by the processing element in the smartphone) for transforming the local measurement data (i.e. the data collected by the smartphone in the local coordinate system of the phone) into a superordinate uniform coordinate system Xo, Yo, Zo (i.e. taught by a structural coordinate system, Xglobal, Yglobal, Zglobal, as seen in Fig. 5 and disclosed in Section 3.2), taking into account measurement data of the gravity sensor (as taught by equation 4 of page 26 in the second column).	
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor units of Murphy to include the three axis acceleration sensing structure, gravity sensor and corresponding control logic as taught by Ozer et al. because Ozer et al. teaches such structure and control logic aids in improves measurement accuracy, Abstract, thereby improving the overall detection accuracy of the sensors taught in Murphy.
	The method of claim 14 is performed during the operation of the rejected claim 1. 

	With respect to claim 2, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor network includes at least six, sensor units.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor network to include six, sensor units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Further, such a modification to increase the amount of sensor units from the taught 4 to 6 would increase the accuracy of that system, providing more data for analysis.

With respect to claim 3, Murphy as modified teaches wherein the sensor network includes a communication module/gateway (i.e. as part of 105) for coordinating data flow [0027] from and to the sensor units (100-103).

With respect to claim 4, Murphy as modified by Ozer wherein the at least three acceleration sensors are designed as a piezoelectric component (disclosed in Section 4 of Ozer with teaches Piezotronics for sensing vibrations).

With respect to claim 5, Murphy as modified teaches further includes a time synchronizer [0003] [0014] of Murphy for the time synchronization (Fig. 4) of measurement operations in the individual sensor units (i.e. one of 100-103).

	With respect to claims 6 and 16, Murphy as modified teaches wherein a time window [0016] for the measurement operations has a duration of a maximum of 0.1 ms or a maximum of 0.05ms, in the sensor units [0033].

	With respect to claim 7, Murphy as modified teaches wherein the sensor units (100-103 as modified) have a data memory (230) for a temporary storage of the measurement data [0021].  
With respect to claim 8, Murphy as modified teaches wherein the sensor units include a radio module for the wireless exchange of data [0002], but remains silent regarding a radio frequency of the radio module being in a range between 400 MHz and 900 MHz or in a range between 2.4 GHz and 6 GHz.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frequency of the radio module to be in a range between 400 MHz and 900 MHz or in a range between 2.4 GHz and 6 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233

With respect to claim 10, Murphy as modified teaches wherein the device further including a display apparatus (180) for the imaging visualization of the transformed measurement data [0020].

With respect to claim 11, Murphy as modified teaches further including a rechargeable energy storage unit [0018] for supplying the mobile device with electrical energy (240).

With respect to claim 12, Murphy as modified teaches wherein the modified sensor units (100-103) include magnets [0026] for the detachable fastening to the vibrating machine (300).

With respect to claim 13, Murphy as modified teaches a vibrating machine (300), comprising: the mobile device according to the rejected claim 1, and a vibrating conveyor (i.e. a motor capable of being used in a conveyor, insofar as what is structurally recited).

With respect to claim 15, Murphy as modified teaches the method wherein the vibrating machine (300) is capable of comprising a rectangular vibrating frame, which is formed by side plates and cross members connecting the side plates, wherein the sensor units (100-103) are fastened at least in each of the four corner areas of the vibrating frame and/or in end areas of an exciter cross member and/or in end areas of the cross members (as the machine does not further define the method steps of claim 14, as the sensors of Murphy due to their magnetic attachment are capable of being attached to any machine under analysis).
With respect to claim 17, Murphy as modified teaches the method wherein a spatial orientation/direction of the local coordinate system X1, Y1, Z1 is determined (as taught by Ozer et al.) based on a vibrating plane of the vibrating machine (defined by the plan in which the acceleration vector resides) and a gravity vector (as taught in Ozer et al. on page 26, 1st column, third paragraph).

With respect to claim 18, Murphy as modified teaches the method wherein the local measurement data ascertained in the sensor units (100-103, as modified by Ozer et al.) is transformed into the coordinate system Xo, Yo, Zo predefined by a vibrating axis (of the sensor) and the machine axes of the vibrating machine (i.e. as the transformation is performed to unify all the sensor collected data from the machine, therefore, the processing transforms that individual data into data that relates to the machine and it’s rotational axis during operation).
	
	With respect to claim 19, Murphy as modified teaches the method wherein the transformed measurement data is visualized (via a display capable of being) on a wireframe model of the vibrating machine (as there is no active step of providing a wireframe model of the machine nor does what is displayed, i.e. a wireframe model, have an interrelationship with the machine itself or the recited method steps, thereby merely reading as nonfunctional descriptive material).	
	
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Ozer et al. (Direction-sensitive smart monitoring of structures using heterogeneous smartphone sensor data and coordinate system transformation), as applied to claim 1, further in view of Gao et al. (2015/0233792).

With respect to claim 9, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the device further including a router, which is connected between the sensor network and the evaluation unit for exchanging data between the sensor network and the evaluation unit.
Gao et al. teaches a similar system that includes a router (130, Fig. 1), which is connected between a sensor network (as seen in Fig. 1) and an evaluation unit (140) for exchanging data between the sensor network and the evaluation unit [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Murphy to include the router of Gao et al because Gao et al. teaches the router allows for preprocessing to occur, for example sending alarms prior to sending data to the evaluation unit [0098], thereby improving the detection accuracy of Murphy, allowing an alarm to be initiated before sever damage occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853  

/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853